DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 17-24 are allowed.
	Claims 1-16 and 25-32, withdrawn, have been canceled.					 				Examiner’s Amendment
2.    	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Cancel claims 1-16 and 25-32. 
B.	Claim 17, line 18: Delete “the inner" and insert — “an inner” —.
C.	Claim 17, line 19: Delete “outer end" and insert — “an outer end” —.
D.	Claim 17, line 19: Delete “outer end" and insert — “an outer end” —.
E.	Claim 17, line 20: Delete “the inner" and insert — “an inner” —.
F.	Claim 17, line 20: Delete “outer end" and insert — “an outer end” —.
G.	Claim 17, line 22: Delete “an air-vent tube or a liquid-storage tube” and insert — “one of the air-vent tube or the liquid-storage tube” —.
H.	Claim 17, lines 27-28: Delete “an air-vent tube or a liquid-storage tube” and insert — “one of the air-vent tubes or the liquid-storage tube” —.
I.	Claim 17, line 30: Delete “the ambient" and insert — “an ambient” —.
	
YUCI SHEN on 9-2-21.
Reasons for Allowance
3.	Closest Prior Art: US Pat. 10170392 (Chainer et al,).  
4.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “a base plate having a top surface and a bottom surface, and a reservoir structure, including a seal ring, a liquid- storage tube, one or more air-vent tubes, a connecting hole for each air-vent tube, and a connecting hole for the liquid-storage tube”, “a sealed gap between a portion of the bottom surface of the base plate and a portion of a top surface of the electronic device, and the sealed gap being entirely filled with a liquid material”, and “the inner end of each connecting hole, belonging to either one of the air-vent tubes or the liquid-storage tube, is at a portion of the bottom surface of the base plate surrounded by the seal ring” and “the outer ends of the one or more air-vent tubes are closed to an ambient and the outer end of the liquid- storage tube is open to the ambient” in a heat-dissipating object having a reservoir.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811